      Case 1:16-cv-00497-JCH-LF Document 196 Filed 04/01/21 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO




BOBACK SABEERIN, MICHELLE
ROYBAL, J.R. and S.S.


       Plaintiffs,
v.                                                                      No. 1:16-cv-00497 JCH-LF


ALBUQUERQUE POLICE DEPARTMENT
DETECTIVE TIMOTHY FASSLER, in his individual capacity,
ALBUQUERQUE POLICE DEPARTMENT
DETECTIVE JOHN DEAR, in his individual capacity,
CITY OF ALBUQUERQUE,
STATE OF NEW MEXICO,
SECRETARY GREGG MARCANTEL, in his official and
individual capacity,
NEW MEXICO CORRECTIONS DEPARTMENT,


       Defendants.


                          MEMORANDUM OPINION AND ORDER

       Boback Sabeerin was convicted in state-court of automobile theft and similar charges

after police officers allegedly found stolen vehicles on his property while executing a search

warrant. An appeals court later ruled that the affidavit used to obtain the search warrant was

invalid for lack of probable cause. Sabeerin and his family, proceeding pro se, bring state-law

tort and constitutional claims and federal constitutional claims under 42 U.S.C. § 1983 against

Timothy Fassler, the officer who wrote the search warrant affidavit, and other Defendants. 1




1
  Although the Court construes Plaintiffs’ pro se filings liberally, the Court does not act as their
lawyer or excuse them from “follow[ing] the same rules of procedure that govern other
litigants.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).
      Case 1:16-cv-00497-JCH-LF Document 196 Filed 04/01/21 Page 2 of 16




       After considering Defendants’ motion for summary judgment (ECF No. 158), the Court

holds that Defendants are entitled to qualified immunity and dismisses with prejudice Plaintiffs’

federal claims. The Court declines to exercise supplemental jurisdiction over Plaintiffs’ state-law

claims and instead dismisses them without prejudice. Finally, Plaintiffs’ objections to the

magistrate judge’s order staying discovery (ECF Nos. 184, 185, 186) are overruled and their

request for discovery under Federal Rule of Civil Procedure 56(d) is denied.

1.     Background

       a. Factual Background

       At the summary judgment stage a court must “view facts in the light most favorable to

the non-moving party and draw all reasonable inferences in [his] favor.” Leone v. Owsley, 810

F.3d 1149, 1153 (10th Cir. 2015). In 2009, Detective Fassler was investigating a man named

Anjum Tahir for driving a vehicle with a stolen Vehicle Identification Number (VIN). Test. of

Timothy Michael Fassler, 11:19-12:1-19, ECF No. 158-1 (Fassler Test.). Fassler learned that

Tahir had a shop on 108 Rhode Island in Albuquerque. Id. at 13:5-7. On August 19th, Fassler

obtained a warrant to search Tahir’s property and allegedly found more stolen vehicles on

Tahir’s property. Id. at 18:3-13. Fassler also learned that Tahir was “doing business with”

Sabeerin and that Sabeerin’s address was 112 General Arnold. Id. at 18:14-17. Fassler sent other

officers to watch the General Arnold location to see if Tahir would “show up.” Id. at 18:17-19.

Tahir did show up and officers arrested him. Id. at 18:19-20.

       Fassler went to the General Arnold location, which was a “body shop” Sabeerin owned.

Second Am. Compl. ¶ 17, ECF No. 69. Although the circumstances are not clear from the record,

Fassler was apparently familiar with Sabeerin. When Fassler arrived at the shop he brought up

Sabeerin’s prior criminal charges and told him that “the two officers that worked on your case 20



                                                2
         Case 1:16-cv-00497-JCH-LF Document 196 Filed 04/01/21 Page 3 of 16




years ago they work for me now we are going to make sure you don’t get out this time.”

Affidavit of Boback Sabeerin, 3, ECF No. 172 (Sabeerin Aff.). Detective John Dear told

Sabeerin’s domestic partner, Michelle Roybal, that officers had been “looking for Sabeerin for

twenty years” and that when they “found out Sabeerin was part of the investigation [the officers]

came out of retirement” to ensure that Sabeerin did “not get out this time.” Id. at 4.

         According to Fassler, he asked Sabeerin “if Tahir had any vehicles on his property that

would tie into all this altering stuff” and Sabeerin answered affirmatively that Tahir had several

vehicles on the General Arnold property. Fassler Test. at 18:21-25. However, according to

Sabeerin’s affidavit, which the Court must credit as true, Sabeerin “never made any statement or

admit [sic] to having or being involved in Tahirs [sic] criminal activity.” Sabeerin Aff. at 4

(capitalization omitted).

         Later that day, August 19th, officers applied for a search warrant for Sabeerin’s General

Arnold property. Most of the affidavit that Fassler wrote in support of the warrant focused on

officers’ investigation of Tahir and Tahir’s VIN-switching activities. The only references Fassler

made to Sabeerin’s property was that Fassler observed on the property “numerous vehicles

visible through the fence that have been, or are being dismantled,” and that Fassler “learned that

… Tahir also did business at 112 General Arnold NE. [Fassler] sent a unit to watch that address

and [Tahir] was taken into custody walking around the business. Several suspicious vehicles can

also be seen on that lot.” Affidavit for Search Warrant, ECF No. 158-2, 1, 2 (Search Warrant

Aff.).

         At 4:40 pm on August 19th a state-judge approved the warrant. Search Warrant, ECF No.

158-2 at 4. According to Fassler, officers discovered stolen vehicles on the 112 General Arnold

property, although Sabeerin contends that the vehicles were not stolen.



                                                 3
       Case 1:16-cv-00497-JCH-LF Document 196 Filed 04/01/21 Page 4 of 16




        On October 1, 2009, Sabeerin was indicted for receiving or transferring a stolen motor

vehicle and similar charges. Defendants’ Undisputed Material Fact, ¶ 14, ECF No. 158 (Defs.’

UF). He moved to suppress evidence on the ground that Fassler’s search warrant affidavit did not

provide sufficient probable cause, which the court denied. On December 7, 2010 Defendant was

tried and convicted and sentenced to 24 years of imprisonment. Defs.’ UF ¶ 14.

        He appealed the trial court’s denial of his motions to suppress evidence. In 2014, the New

Mexico Court of Appeals, over the dissent of one judge, held that Fassler’s affidavit in support of

a search warrant for Sabeerin’s place of business at the General Arnold property failed to

establish probable cause. State v. Sabeerin, 2014-NMCA-110, ¶ 2, 336 P.3d 990, 992 (2-1

decision). The court held that probable cause was lacking because: (1) Fassler’s affidavit was

“copied directly” from the search warrant affidavit used for Tahir’s Rhode Island property, id. at

¶ 16, (2) Fassler’s statement that “[he] learned that … Tahir also did business at 112 General

Arnold” failed to establish “the source and substance of such information[,]” and “whether the

information was obtained through a” reliable tipster, id. at ¶ 18, (3) Fassler noted “suspicious

vehicles” on Sabeerin’s property without explaining why they were suspicious or ruling out

innocent activity, id. at ¶¶ 20-25, and (4) the affidavit did not particularize the items to be seized.

Id. at ¶ 26.

        The dissenting judge believed that Fassler’s search warrant affidavit established probable

cause because it “included details regarding Detective Fassler’s investigation into Tahir’s VIN-

switching operation at the Rhode Island property,” and “surveillance of the General Arnold

property revealed an apparently similar operation.” Id. at ¶ 36. The dissent believed that Fassler’s

investigation of the Rhode Island property combined with his independent observations of




                                                  4
      Case 1:16-cv-00497-JCH-LF Document 196 Filed 04/01/21 Page 5 of 16




Sabeerin’s General Arnold property sufficiently established the unknown tipster’s reliability and

therefore the dissent would have affirmed the trial court. Id. at ¶ 34.

       Without evidence for another prosecution, Sabeerin was released from prison in 2015.

Second Am. Compl. at ¶ 32.

       b. Procedural Background

       The only remaining Plaintiffs are Sabeerin and his child “S.S.” Former Plaintiffs Michell

Roybal and “J.R.” voluntarily dismissed all claims. See ECF Nos. 122, 124, 126. Former

Defendants the State of New Mexico, the New Mexico Corrections Department, and Secretary of

Corrections Gregg Marcantel have either been dismissed as parties or had the claims against

them voluntarily withdrawn. See ECF No. 83. The only remaining claims are asserted against the

City of Albuquerque and APD Detectives Fassler and Dear in their individual capacities.

2.     Plaintiffs’ Objections to the Magistrate Judge’s Stay-Order

       Defendants moved for a stay of discovery based on their defense of qualified immunity,

which the Court granted on November 13, 2020. ECF No. 177. Plaintiffs filed objections,

amended objections, and second amended objections to the magistrate judge’s stay-order on

November 30, December 7, and December 8, respectively.

       Pretrial matters involving discovery, such as a stay-order, are generally considered non-

dispositive since they do not resolve the substantive claims for relief alleged in the pleadings. See

Hutchinson v. Pfeil, 105 F.3d 562, 566 (10th Cir. 1997). Under Federal Rule of Civil Procedure

72(a) a party may serve and file objections to a magistrate judge’s order on a non-dispositive

motion within 14 days after being served with a copy of the order. Fed. R. Civ. P. 72(a). If a

party timely objects to the magistrate judge’s non-dispositive rulings on pretrial matters, the

district judge must modify or set aside any part of the disputed order that is “clearly erroneous or



                                                  5
      Case 1:16-cv-00497-JCH-LF Document 196 Filed 04/01/21 Page 6 of 16




contrary to law.” Fed. R. Civ. P. 72(a). “[I]t is extremely difficult to justify alteration of the

magistrate judge’s non-dispositive actions by the district judge.” Quarrie v. Wells, No. CV 17-

350 MV/GBW, 2020 WL 7385730, at *2 (D.N.M. Dec. 16, 2020) (citation and quotation marks

omitted).

       Plaintiffs state that the magistrate judge did not “pay attention to the schedule considering

that it had been agreed to, did not pay attention to the fact that we have a pro se plaintiff and did

not give any attention at all to the discovery that would be required to show how much time it

would take and how expensive it would be.” ECF No. 186 at 13-14. However, the magistrate

judge properly focused on the fact that in § 1983 litigation “a qualified immunity defense

‘protects the official both from liability as well as from the ordinary burdens of litigation,

including far-ranging discovery.’” ECF No. 177 at 2 (quoting Workman v. Jordan, 958 F.2d 332,

335 (10th Cir. 1992)). It is well established that discovery does not normally begin until the

question of whether the defendant’s conduct violated clearly established law is resolved. See

Mitchell v. Forsyth, 472 U.S. 511, 526 (1985). The magistrate judge correctly applied these

principles. Plaintiffs’ objections are overruled.

       The remainder of Plaintiffs’ arguments, although styled as Rule 73(a) “objections,” are

functionally an unauthorized sur-reply because Plaintiffs made rebuttal arguments to Defendants’

summary judgment arguments. Leave of court is required to file a sur-reply. D.N.M.LR-Civ.

7.4(b). “Courts generally do not grant a party leave to file a sur-reply unless the opposing party’s

reply brief includes new information that the responding party needs an opportunity to address.”

Casias v. Distribution Mgmt. Corp., Inc., No. CV 11-00874 MV/RHS, 2014 WL 12710236, at

*2 (D.N.M. Mar. 31, 2014). Plaintiffs did not seek permission to file a sur-reply and Defendants’

summary judgment reply brief contains no new information that would necessitate the filing of a



                                                    6
      Case 1:16-cv-00497-JCH-LF Document 196 Filed 04/01/21 Page 7 of 16




sur-reply. The portions of Plaintiffs’ second amended objections that are not Rule 73 focused are

an unauthorized sur-reply that will not be considered in ruling on the summary judgment motion.

3.     Plaintiffs’ Rule 56(d) Request

       Federal Rule of Civil Procedure 56(d) allows a court to deny or defer considering a

motion for summary judgment where the “nonmovant shows by affidavit or declaration that, for

specified reasons, it cannot present facts essential to justify its opposition.” Fed. R. Civ. P. 56(d).

Here, Plaintiffs seek discovery of “police and city policy guidelines specification to how and

when search warrants and arrest warrants should be issued,” the “identity and story” of the

informant mentioned in Fassler’s affidavit and other similar material. ECF No. 168 at 1, 7.

However, Plaintiffs do not require this discovery to answer the purely legal question of whether

officers had arguable probable cause, see infra, to search the General Arnold property. Plaintiffs’

Rule 56(d) request is denied.

4.     Analysis of Plaintiffs’ Federal Claims

       Defendants moved for summary judgment. 2 “The court shall grant summary judgment if

the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56. “When a defendant asserts qualified

immunity at summary judgment, the burden shifts to the plaintiff, who must clear two hurdles in

order to defeat the defendant’s motion.” Riggins v. Goodman, 572 F.3d 1101, 1107 (10th Cir.

2009). That burden requires a plaintiff to show that the state official “(1) [] violated a federal

statutory or constitutional right, and (2) the unlawfulness of [the official’s] conduct was clearly



2
  Defendants correctly note that only Boback Sabeerin responded to the summary judgment
motion and that S.S. filed no responsive pleading. Construing Plaintiffs’ pro se filings liberally,
the Court assumes that S.S. joined the summary judgment opposition given Sabeerin’s
explanation in another pleading that S.S. wanted to “join in the Sabeerin response.” ECF No. 186
at 3.
                                                  7
      Case 1:16-cv-00497-JCH-LF Document 196 Filed 04/01/21 Page 8 of 16




established at the time.” District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (internal

quotation marks and citation omitted).

       a. Count I: Violation of U.S. Const. amend. IV and XIV

       1. Detective Fassler

       “Officers must have probable cause to initiate a search … under the Fourth Amendment.”

Stonecipher v. Valles, 759 F.3d 1134, 1141 (10th Cir. 2014). “[P]robable cause to search …

exist[s] where the known facts and circumstances are sufficient to warrant a man of reasonable

prudence in the belief that contraband or evidence of a crime will be found.” Ornelas v. United

States, 517 U.S. 690, 696 (1996). “A neutral magistrate judge’s issuance of a warrant is the

clearest indication that the officers acted in an objectively reasonable manner” unless “the

warrant was based on an affidavit so lacking in indicia of probable cause as to render official

belief in its existence entirely unreasonable.” Stonecipher, 759 F.3d at 1141, 1142 (citation and

quotation marks omitted). If “it is obvious that no reasonably competent officer would have

concluded that a warrant should issue,” the warrant offers no protection. Id. at 1142 (citation and

quotation marks omitted). 3

       “The burden is on the plaintiff to make a substantial showing of deliberate falsehood or

reckless disregard for truth by the officer seeking the warrant.” Id. (internal quotation marks

omitted). Proof of “reckless disregard in the presentation of information to a ... judge [requires]

evidence that the officer in fact entertained serious doubts as to the truth of [her] allegations.” Id.



3
  Plaintiffs state that the New Mexico Court of Appeals decision is “binding” and they raise the
issue of collateral estoppel, ECF No. 169 at 8, 39-41, which “bars a party from relitigating an
issue once it has suffered an adverse determination on the issue[.]” Moss v. Kopp, 559 F.3d 1155,
1161 (10th Cir. 2009). However, the Court lacks from Plaintiffs sufficient argument to
meaningfully analyze whether the four elements of collateral estoppel are met. See id. (listing
elements). The Court therefore concludes that Plaintiffs have not established that collateral
estoppel is met.
                                                  8
      Case 1:16-cv-00497-JCH-LF Document 196 Filed 04/01/21 Page 9 of 16




(internal quotation marks omitted). “The failure to investigate a matter fully, to exhaust every

possible lead, interview all potential witnesses, and accumulate overwhelming corroborative

evidence rarely suggests a knowing or reckless disregard for the truth. To the contrary, it is

generally considered to betoken negligence at most.” Id. (brackets and internal quotation marks

omitted).

       Plaintiffs fail to make a substantial showing that Fassler’s affidavit contained deliberate

falsehoods or recklessly disregarded the truth. To the contrary, the affidavit provided truthful

details about Fassler’s investigation into Tahir’s alleged VIN-switching operation. He described

how his investigation led him to believe that Tahir purchased totaled vehicles from insurance

auctions; that a tipster reported that Tahir did business at the Rhode Island location; and that his

surveillance of the Rhode Island property led him to believe that VIN-switching activities were

afoot. He learned that Tahir did business at Sabeerin’s General Arnold property, sent a unit there,

and personally saw what he believed to be several suspicious vehicles at General Arnold.

       Plaintiffs retort that the vehicles on Sabeerin’s property were not, in fact, VIN-switched;

that Sabeerin made no incriminating statements at the time of the search; that his relationship

with Tahir was that of a lawful buyer-seller; that no dismantled vehicles were visible on the

General Arnold property; that Fassler relied on a potentially unreliable tipster, etc. However,

many of Plaintiffs’ contentions are an evaluation of the evidence in hindsight, and not as it would

appear when Fassler applied for the search warrant. Because Plaintiffs’ evidence and contentions

fail to establish that Fassler entertained doubts about the veracity of his statements when he

applied for the search warrant, Plaintiffs have failed to demonstrate a Fourth Amendment

violation.




                                                 9
      Case 1:16-cv-00497-JCH-LF Document 196 Filed 04/01/21 Page 10 of 16




       Plaintiffs have also not met their burden with respect to the “clearly established” part of

their case. A right is clearly established “if courts have previously ruled that materially similar

conduct was unconstitutional, or if a general constitutional rule already identified in the

decisional law applies with obvious clarity to the specific conduct at issue.” Est. of Reat v.

Rodriguez, 824 F.3d 960, 964-65 (10th Cir. 2016) (quotation, emphases, and alteration omitted).

“[A] plaintiff may satisfy this standard by identifying an on point Supreme Court or published

Tenth Circuit decision; alternatively, the clearly established weight of authority from other courts

must have found the law to be as the plaintiff maintains.” Cox v. Glanz, 800 F.3d 1231, 1247

(10th Cir. 2015) (quotation omitted).

       “In the context of a qualified immunity defense on an unlawful search … we ascertain

whether a defendant violated clearly established law by asking whether there was ‘arguable

probable cause’ for the challenged conduct.” Stonecipher, 759 F.3d at 1141 (citation and

quotation marks omitted). “Arguable probable cause is another way of saying that the officers’

conclusions rest on an objectively reasonable, even if mistaken, belief that probable cause

exists.” Id. In “the § 1983 qualified-immunity context … so long as the officer’s mistake is

reasonable” he or she is entitled to qualified immunity. A.M. v. Holmes, 830 F.3d 1123, 1139

(10th Cir. 2016).

       Here, given that several judges (the warrant judge, the two trial judges who denied

Sabeerin’s suppression motions, and the dissenting appellate judge) believed that Fassler’s

affidavit established probable cause, it is not obvious that the warrant affidavit lacked a sufficient

basis. As the dissenting judge in Sabeerin’s appeal explained, Fassler’s affidavit could have

sufficiently connected Tahir to criminal activity, and connected Tahir to Sabeerin such that

probable cause existed “the moment [Fassler] saw Tahir at the General Arnold property with the



                                                 10
     Case 1:16-cv-00497-JCH-LF Document 196 Filed 04/01/21 Page 11 of 16




same sort of suspicious vehicles in sight that he discovered in his investigation of Tahir’s

activities at the Rhode Island property.” Sabeerin, 2014-NMCA-110 at ¶ 34. The fact that several

judges who carefully read Fassler’s affidavit believed that probable cause existed is strong

evidence that Fassler could have reasonably, even if mistakenly, believed that probable cause

existed to search Sabeerin’s property. In such circumstances, a government official can claim

qualified immunity even if the official was mistaken about the facts or the law. See Pearson v.

Callahan, 555 U.S. 223, 231 (2009).

       The federal appellate cases that Plaintiffs cite did not involve the issue of arguable

probable cause, so they would not have apprised Fassler that his conduct was unlawful. See

Pearson, 555 U.S. at 223; Groh v. Ramirez, 540 U.S. 551 (2004); Saucier v. Katz, 533 US 194

(2001); Kentucky v. Graham, 473 U.S. 159, (1985); Thomas v. Kaven, 765 F.3d 1183 (10th Cir.

2014); Gomes v. Wood, 451 F.3d 1122 (10th Cir. 2006). None of these cases constitute previous

rulings in which “materially similar conduct” was held unconstitutional, Rodriguez, 824 F.3d at

965, and therefore these cases would not have placed the constitutional question “beyond

debate.” City & Cty. of San Francisco, Calif. v. Sheehan, 575 U.S. 600, 135 S. Ct. 1765, 1774

(2015) (internal citations, alterations and quotation marks omitted). Nor is it sufficient for

Plaintiffs to meet their burden by relying so heavily on the New Mexico Court of Appeals’ ruling

that Fassler’s affidavit was invalid for lack of probable cause. “Arguable probable cause, not the

higher standard of actual probable cause, governs the qualified immunity inquiry.” A.M., 830

F.3d at 1140. The question is not whether Fassler had probable cause or not; the question is

whether his “conclusions rest[ed] on an objectively reasonable, even if mistaken, belief that

probable cause exist[ed].” Stonecipher, 759 F.3d at 1141.




                                               11
     Case 1:16-cv-00497-JCH-LF Document 196 Filed 04/01/21 Page 12 of 16




       Rather than citing on-point caselaw, Plaintiffs devoted the bulk of their summary

judgment opposition brief and voluminous filings – about 300 pages all told – to essentially

relitigating the state-court prosecution. However, Sabeerin’s professed innocence to the

underlying criminal charges is not the focus of the § 1983 inquiry. “Pages and pages of facts are

no substitute for citations to clearly established law. Nor can they meet [a plaintiff’s] burden on

qualified immunity.” Tonkovich v. Kansas Bd. of Regents, 159 F.3d 504, 532, 534 (10th Cir.

1998). Accordingly, Plaintiffs have not carried their burden to demonstrate that Fassler violated

clearly established law. See Cox, 800 F.3d at 1247 (“Significantly, Ms. Cox has not directed our

attention to any Supreme Court or Tenth Circuit decision (published or otherwise) that would

indicate that this right was clearly established …. On this basis alone, we could hold that Ms.

Cox has not properly laid the groundwork to defeat Sheriff Glanz’s assertion of qualified

immunity.”) (emphasis added) (footnote, quotation marks, and citation omitted). Detective

Fassler is entitled to judgment as a matter of law on Plaintiffs’ federal constitutional claim under

the Fourth Amendment.

       Plaintiffs’ second amended complaint also seemingly invokes the Due Process Clause of

the Fourteenth Amendment, which prohibits a State from “depriv[ing] any person of life, liberty,

or property, without due process of law.” U.S. Const. amend. XIV. Plaintiffs appears to rely on

the Clause’s “substantive due process” component, which prevents the government from

engaging in action that “shocks the conscience” or “interferes with rights implicit in the concept

of ordered liberty.” United States v. Salerno, 481 U.S. 739, 746 (1987). Plaintiffs’ cited caselaw

does not clearly establish how Fassler’s conduct shocks the conscious sufficiently to violate the

Fourteenth Amendment. Fassler is entitled to judgment as a matter of law on Plaintiffs’

Fourteenth Amendment claim.



                                                12
      Case 1:16-cv-00497-JCH-LF Document 196 Filed 04/01/21 Page 13 of 16




       2. Detective Dear

       For substantially the same reasons discussed above, the Court holds that Plaintiffs failed

to show that Detective Dear violated their clearly established rights. Detective Dear is entitled to

summary judgment on Plaintiffs’ federal Fourth and Fourteenth Amendment claims.

       3. The City

       “A § 1983 suit against a municipality for the actions of its police officers requires proof

that (1) an officer committed a constitutional violation and (2) a municipal policy or custom was

the moving force behind the constitutional deprivation that occurred.” Estate of Larsen ex rel.

Sturdivan v. Murr, 511 F.3d 1255, 1264 (10th Cir. 2008) (citation omitted). To establish

municipal liability under § 1983, Plaintiff must prove a constitutional violation by the individual

officer. See id. (“without the predicate constitutional harm inflicted by an officer, no municipal

liability exists.”) (citing City of Los Angeles v. Heller, 475 U.S. 796 (1986)). “A challenged

practice may be deemed an official policy or custom for § 1983 municipal-liability purposes if it

is a formally promulgated policy, a well-settled custom or practice, a final decision by a

municipal policymaker, or deliberately indifferent training or supervision.” Schneider v. City of

Grand Junction Police Dep’t, 717 F.3d 760, 770 (10th Cir. 2013).

       Here, because Plaintiffs have not established a predicate constitutional violation by an

individual officer, the City is entitled to judgment as a matter of law on Plaintiffs’ allegations

against the City.

       b. Count II: Conspiracy to Violate U.S. Const. amend. IV and XIV

       “[A] conspiracy to deprive a plaintiff of a constitutional or federally protected right under

color of state law” pursuant to § 1983 is actionable. Snell v. Tunnell, 920 F.2d 673, 701 (10th

Cir. 1990). To prevail on such a claim, the plaintiff “must plead and prove not only a conspiracy,



                                                13
      Case 1:16-cv-00497-JCH-LF Document 196 Filed 04/01/21 Page 14 of 16




but also an actual deprivation of rights; pleading and proof of one without the other will be

insufficient.” Id. “A conspiracy requires the combination of two or more persons acting in

concert.” Salehpoor v. Shahinpoor, 358 F.3d 782, 789 (10th Cir. 2004). “In order to plead a

conspiracy claim, a plaintiff must allege, either by direct or circumstantial evidence, a meeting of

the minds or agreement among the defendants.” Id. The plaintiff must show that there was “a

single plan, the essential nature and general scope of which [was] know [sic] to each person who

is to be held responsible for its consequences.” Snell, 920 F.2d at 702.

       Plaintiffs have not shown that Fassler, Dear or the City deprived him of a constitutional

right. Count II is dismissed.

       c. Count VI: Abuse of Process

       Plaintiffs bring a claim for what they call “abuse of process.” They do not state whether

this count is brought under federal or state law. In their summary judgment motion, Defendants

provided a federal standard for a “malicious prosecution” claim, which requires a showing that:

“(1) the defendant caused the plaintiff’s continued confinement or prosecution; (2) the original

action terminated in favor of the plaintiff; (3) no probable cause supported the original arrest,

continued confinement, or prosecution; (4) the defendant acted with malice; and (5) the plaintiff

sustained damages.” Wilkins v. DeReyes, 528 F.3d 790, 799 (10th Cir. 2008). Plaintiffs did not

offer a different standard for analyzing their “abuse of process” claim, so the Court will assume

that they assert a “malicious prosecution” claim governed by the elements described in Wilkins.

       Plaintiffs’ evidence fails to establish elements 3 and 4. Concerning the third element,

even though this element uses the language of “probable cause,” the Tenth Circuit has suggested

that either a probable cause or an arguable probable cause standard will suffice. See Bailey v.

Twomey, 791 F. App’x 724, 734 (10th Cir. 2019). The Court has already explained how Fassler



                                                14
        Case 1:16-cv-00497-JCH-LF Document 196 Filed 04/01/21 Page 15 of 16




had arguable probable cause to search Sabeerin’s property. The fourth element, malice, “may be

inferred if a defendant causes the prosecution without arguable probable cause.” Stonecipher,

759 F.3d at 1146. But Plaintiffs’ evidence does not generate such an inference because Fassler

had arguable probable cause. Nor have Plaintiffs presented caselaw placing the alleged

unlawfulness of the malicious prosecution “beyond debate,” Sheehan, 135 S. Ct. at 1774, or

controlling authority that “squarely govern[s]” the case. Aldaba v. Pickens, 844 F.3d 870, 877

(10th Cir. 2016) (citation omitted). Plaintiffs therefore have not met the second qualified

immunity prong with respect to the malicious prosecution claim against Fassler, Dear and the

City.

5.       The Court Declines Supplemental Jurisdiction over Plaintiffs’ State-Law Claims

         Plaintiffs also brought state-law tort and constitutional claims against Defendants. Under

28 U.S.C. § 1367(c)(3), “[t]he district courts may decline to exercise supplemental jurisdiction

over a claim ... if ... the district court has dismissed all claims over which it has original

jurisdiction.” “If federal claims are dismissed before trial, leaving only issues of state law, the

federal court should decline the exercise of jurisdiction by dismissing the case without

prejudice.” Bauchman for Bauchman v. W. High Sch., 132 F.3d 542, 549 (10th Cir. 1997); Smith

v. City of Enid ex rel. Enid City Comm’n, 149 F.3d 1151, 1156 (10th Cir. 1998) (“When all

federal claims have been dismissed, the court may, and usually should, decline to exercise

jurisdiction over any remaining state claims.”) The Court has granted summary judgment on and

dismissed the federal claims. Because the remaining claims for relief are predicated entirely on

state law, dismissal of the state-law claims without prejudice is proper. Plaintiffs will not be

prejudiced by the dismissal of their state-law claims because 28 U.S.C. 1367(d) tolls the statute




                                                 15
      Case 1:16-cv-00497-JCH-LF Document 196 Filed 04/01/21 Page 16 of 16




of limitations on those claims during the pendency of the federal proceeding plus 30 days beyond

the dismissal.

       IT IS THEREFORE ORDERED that Defendants Albuquerque Police Department

Detective Timothy Fassler and City of Albuquerque’s Motion for Summary Judgment Based on

Qualified Immunity, Inter Alia (ECF No. 158), joined by Defendant John Dear (ECF No. 160)

is GRANTED;

       Plaintiffs’ objections to the magistrate judge’s order staying discovery (ECF Nos. 184,

185, 186) are OVERRULED and that Plaintiffs’ request for discovery under Federal Rule of

Civil Procedure 56(d) is DENIED;

       Counts I, II, and VI of Plaintiffs’ Second Amended Complaint against Defendants the

City of Albuquerque, Timothy Fassler, in his individual capacity and John Dear, in his individual

capacity are DISMISSED with prejudice. Counts III, IV, and V of Plaintiffs’ Second Amended

Complaint are DISMISSED without prejudice.

       IT IS SO ORDERED.


                                     _____________________________________
                                     HONORABLE JUDITH C. HERRERA
                                     Senior United States District Judge




                                               16
